Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-21 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a hand truck comprising a wheeled cart including a rolling base having a frame and two base wheels coupled to the frame and a base pusher coupled to the rolling base, a toe plate mounted on a lower end of the frame of the rolling base near the base wheels for pivotable movement about a horizontal toe-plate pivot axis from an upright storage position arranged to extend along the frame in a direction toward the base pusher to a projected use position arranged to extend outwardly at about a right angle to the frame, and releasable toe-plate lock means for temporarily retaining the toe plate in the projected use position when the toe plate arrives at the projected use position following pivotable movement of the toe plate about the horizontal toe-plate pivot axis away from the upright storage position and toward the projected use position, wherein the releasable toe-plate lock means includes a toe-plate retainer latch coupled to the frame of the rolling base and arranged to be moved relative to the frame during arrival of the toe plate at the projected use position as the toe plate pivots about the horizontal toe-plate pivot axis and a latch manager coupled to the toe plate to pivot with the toe plate as the toe plate is pivoted about the horizontal toe-plate pivot axis between the upright storage position and the projected use position and arranged to engage and move the toe-plate retainer latch relative to the frame during arrival of the toe plate at the projected use position to cause the latch manager to mate with the latch to retain the toe plate temporarily in the projected use position, wherein the toe-plate retainer latch includes a toe-plate motion-blocker pin and a pin-mover spring coupled to the toe-plate motion-blocker pin, the frame of the rolling base comprises a hollow rail that includes a top plate and an interior region under the top plate, the top plate is formed to include a first pin-receiver aperture that is sized to receive the toe-plate motion-blocker pin to mate with the latch manager when the toe plate pivots about the horizontal toe-plate pivot axis and arrives at the projected use position to block further pivotable movement of the toe plate about the horizontal toe-plate pivot axis retain the toe plate in the projected use position, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the pin-mover spring is arranged to lie in the interior region formed in the hollow rail and yieldably urge the toe-plate motion-blocker pin in an upward direction through the first pin-receiver aperture in the top plate of the hollow rail, as required by Claim 1.
Claims 3-16 depend from Claim 1.
Although the prior art discloses a hand truck comprising a wheeled cart including a rolling base having a frame and at least one base wheel coupled to the frame and a base pusher coupled to the rolling base, a toe plate mounted on a lower end of the frame of the rolling base near the at least one base wheel for pivotable movement about a horizontal toe-plate pivot axis from an upright storage position arranged to extend along the frame in a direction toward the base pusher to a projected use position arranged to extend outwardly at about a right angle to the frame, and a releasable toe-plate lock configured to temporarily retain the toe plate in the projected use position when the toe plate arrives at the projected use position following pivotable movement of the toe plate about the horizontal toe-plate pivot axis away from the upright storage position and toward the projected use position, wherein the releasable toe-plate lock includes a toe-plate retainer latch coupled to the frame of the rolling base and arranged to be moved relative to the frame during arrival of the toe plate at the projected use position as the toe plate pivots about the horizontal toe-plate pivot axis and a latch manager coupled to the toe plate to pivot with the toe plate as the toe plate is pivoted about the horizontal toe-plate pivot axis between the upright storage position and the projected use position and arranged to engage and move the toe- plate retainer latch relative to the frame during arrival of the toe plate at the projected use position to cause the latch manager to mate with the latch to retain the toe plate temporarily in the projected use position, wherein the toe-plate retainer latch includes a toe-plate motion-blocker pin and a pin-mover spring coupled to the toe-plate motion-blocker pin, the frame of the rolling base comprises a hollow rail that includes a top plate and an interior region under the top plate, the top plate is formed to include a first pin-receiver aperture that is sized to receive the toe-plate motion-blocker pin to mate with the latch manager when the toe plate pivots about the horizontal toe-plate pivot axis and arrives at the projected use position to block further pivotable movement of the toe plate about the horizontal toe-plate pivot axis retain the toe plate in the projected use position, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with and the pin-mover spring is arranged to lie in the interior region formed in the hollow rail and yieldably urge the toe-plate motion-blocker pin in an upward direction through the first pin-receiver aperture in the top plate of the hollow rail as required by Claim 17.
Claims 18-21 depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618